           Case 1:11-cr-00499-LAP Document 36 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


           -v-                                                      No. 0208 1:11CR00499
                                                                            ORDER
 Nicholas H. Micena,
                                   Defendant.



LORETTA A. PRESKA, Senior U.S. District Judge:

         It is ordered that defendant, Nicholas Micena (Social Security Number and Date of Birth on file),

participate and successfully complete at least 180 days of inpatient treatment services at Samaritan Village,

located at 88-83 Van Wyck Expressway State Road East, Jamaica, NY 11435.

         The program may include testing to determine whether the supervisee has reverted to using drugs

or alcohol. The supervisee shall continue to take any prescribed medications unless otherwise instructed

by the health care/treatment provider.    The supervisee shall contribute to the cost of services rendered

based on the supervisee’s ability to pay and the availability of third-party payments. The Court authorizes

the release of available substance abuse and mental health evaluations and reports, including the

presentence investigation report, to the substance abuse treatment provider.



Dated:           April 13, 2021
                 New York, New York

                                                                 SO ORDERED;




                                                                  LORETTA A. PRESKA
                                                                  Senior U.S. District Judge
